Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrian (US Patent no. 1,505,495) in view of David (US Patent Application Publication no. 2013/0181468).
 	With regard to claim 10, Rodrian discloses a metallurgical system/smelting apparatus (page 1, lines 9-52) comprising: a refractory vessel (page 1, lines 25-52; the shell is made of a refractory material); and an electrode support assembly (page 1, lines 
	Rodrian fails to teach a mast, wherein the mast comprises a vertical track, and a trolley moveably coupled with the vertical track.
 	David discloses a handling device of a connector designed to connect an electrode (abstract), the device comprising a mast comprising a vertical tract (24; figure 2), and a trolley (22) coupled with the vertical track (24; paragraphs 13, 35, 39). This design ensures reliable and durable transport of an electrolysis cell anode connector, the placement and fastening of the anode connector on an anode frame in order to ensure electrical contact between the anode stem and the anode frame, or its removal, the handling device being arranged so that the risk of accidental dropping of said connector during its handling is as low as possible. One having ordinary skill in the art at the time of filing would have found it obvious to incorporate a mast comprising a vertical track and a trolley moveably coupled to the vertical track in the device of Rodrian because as taught by David, this design ensures reliable and durable transport of an electrolysis cell anode connector, the placement and fastening of the anode connector on an anode frame in order to ensure electrical contact between the anode stem and the anode frame, or its removal, the handling device being arranged so that the risk of accidental dropping of said connector during its handling is as low as possible.

 	With regard to claim 18, the electrode of Rodrian is an anode (page 1, lines 26-73; page 2, lines 52-63), wherein a first end of the anode (18) extends within an internal volume defined by the refractory vessel (12; figure 1), and wherein a distal portion of the anode (18) is coupled with the vertically translatable holder (24; page 1, lines 26-73).

Allowable Subject Matter
Claims 1-5 and 7-9 are allowed. The closest prior art is considered to be US 2004/0011660 to Bradford and US 2001/0112757 to Siljan et al. The closest prior art fails to teach or fairly suggest a refractory vessel comprising a base defining a plurality of apertures centrally located within the base; and a current collector including conductive extensions positioned within the plurality of apertures centrally located within the base.
With regard to claim 19, the closest prior art is considered to be US 4,222,841 to Miller. The closest prior art fails to teach a refractory vessel having a base, wherein the base defines a plurality of apertures centrally located within the base, wherein the refractory vessel comprises at least two layers of material, wherein an exterior layer comprises an insulating material, and wherein an interior layer comprises a material configured to be compatible with an electrolyte contained within an interior volume of the refractory vessel: a current collector proximate the base of the refractory vessel, 
Claims 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to further teach a current collector positioned between the platform and the system base, wherein the current collector is mechanically coupled with the refractory vessel; and wherein the electrode support assembly further comprises: a mast, wherein the mast comprises a vertical track, and a trolley moveably coupled with the vertical track.

Conclusion
In view of the new grounds of rejection presented above, this Office Action is made Non-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794